Citation Nr: 0003135	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
February 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Reno Regional Office (RO) February 1998 rating decision which 
denied a claim for entitlement to TDIU due to service-
connected disability.


REMAND

A total disability evaluation can be assigned based on 
individual unemployability if a veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that he or she has one 
service-connected disability rated 60 percent or higher; or 
two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If a 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).

In determining whether a veteran is entitled to TDIU, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  In this regard, the Board observes that the 
veteran's sole service-connected disability is a generalized 
anxiety disorder, and that it is currently rated 50 percent 
disabling.  It is also noted that the veteran was granted a 
VA nonservice-connected disability pension in 1976 for 
spondylosis of the lumbar spine and a nervous disability then 
diagnosed as depressive neurosis.

The veteran contends that the severity of his service-
connected generalized anxiety disorder has increased.  He 
further contends that his generalized anxiety disorder  
interferes with his ability to secure substantially gainful 
employment, and that this is demonstrated by the fact that he 
has not worked since the early 1970s.  Thus, he asserts that 
he is entitled to TDIU due to service-connected disability.

The Board finds that the veteran's claim for entitlement to 
TDIU is well grounded pursuant to 38 U.S.C.A. § 5107(a), in 
that it is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of an increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions that his generalized anxiety disorder has 
increased in severity and rendered him unemployable (within 
the competence of a lay party to report), is sufficient to 
conclude that his claim is well grounded.

Once it has been determined that a claim is well grounded, 
the VA has a duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The U.S. 
Court of Appeals for Veterans Claims has held that in the 
case of a TDIU claim, the duty to assist requires that the VA 
obtain an examination which includes an opinion as to what 
effect the veteran's service-connected disability has on his 
ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1999).

In this case, the veteran was last afforded a VA psychiatric 
examination in January 1997.  At that time, he reported that 
he had been unable to work since 1975.  However, the Board 
observes that the examiner who conducted the examination did 
not provide an opinion as to what effect the veteran's 
service-connected generalized anxiety disorder had on his 
ability to work.  VA needs to obtain an examination which 
assesses what effect the veteran's service-connected 
generalized anxiety disorder has on his ability to maintain 
gainful employment.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following action:

1.  The RO should obtain names and 
addresses of all medical care providers 
who treated the veteran for service-
connected generalized anxiety disorder.  
On securing any needed releases, copies 
of all VA, military, and private 
treatment records (not already of record) 
should be secured for association with 
the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to assess the 
impact his service-connected generalized 
anxiety disorder has on his ability to 
maintain gainful employment.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.  The examiner should 
provide an opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
generalized anxiety disorder.  The 
examiner should also distinguish any 
symptoms attributable to any nonservice-
connected psychiatric disorder found.  If 
certain symptoms cannot be distinguished 
from one disorder to another, it should 
be so indicated.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
has been accomplished.  If any 
development is incomplete, appropriate 
remediation should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate, the RO 
should determine whether manifestations 
of the veteran's service-connected 
generalized anxiety disorder render him 
unemployable.  The RO should then re-
adjudicate the issue of entitlement to 
TDIU due to service-connected disability.  
If the veteran is found to be 
unemployable due to his service-connected 
generalized anxiety disorder, but the 
percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. 
§ 4.16(b).

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity 
to respond.  The case should then be returned to the Board 
for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



